DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of SEQ ID NO:2 in the reply filed on 5/4/21 has been acknowledged. Applicant has added new claims 21-24, which are placed in Group II and withdrawn with the group as indicated below. 

Claim Status
The amendments and arguments filed 12/1/21 are acknowledged. Claims 2 and 17 are cancelled. New claims 21-24 are added. Claims 1, 3-16, and 18-24 are pending. Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/21.
Claims 1 and 3-16 are currently under consideration for patentability under 37 CFR 1.104.

Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  The application has been amended to comply with the requirements of 37 C.F.R. §§ 1.821-1.825. 

New Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dinarello et al (US 2009/0074710 A1; filed 8/24/07; published 3/19/09) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 2 is rendered moot by cancellation of the claim. 

The rejection of claims 1, 5, 6, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Dinarello et al (US 2009/0074710 A1; filed 8/24/07; published 3/19/09) in view of Schlothauer (Protein Eng Des Sel. 2016 Oct;29(10):457-466. Epub 2016 Aug 29) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 2 is rendered moot by cancellation of the claim. 

The rejection of claims 1 and 11-13 under 35 U.S.C. 103 as being unpatentable over Dinarello et al (US 2009/0074710 A1; filed 8/24/07; published 3/19/09) in view of Chen et al (Adv Drug Deliv Rev. 2013 Oct 15; 65(10): 1357–1369) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 2 is rendered moot by cancellation of the claim. 

The rejection of claims 1 and 14-15 under 35 U.S.C. 103 as being unpatentable over Dinarello et al (US 2009/0074710 A1; filed 8/24/07; published 3/19/09) in view of Onu et al (J Immunol January 1, 1997, 158 (1) 255-262) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 2 is rendered moot by cancellation of the claim.  

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 1, 3, and 5-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claim 2 is rendered moot by cancellation of the claim. The rejection of claim 4 is withdrawn in light of applicant’s amendments thereto.
Claim 1 recites “wherein the fragment of IL-37 comprises amino acids 46-206 of isoform B of IL-37.” The term “isoform B” is not defined in the specification, therefore it is not clear exactly which 
The other rejected claims not specifically recited above depend from one or more rejected claims, but do not remedy the deficiencies, therefore they are also rejected. 

Applicant’s Arguments
Applicant argues:
1. Claim 1 has been cancelled, therefore the rejection of claim 1 is moot. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Claim 1 has not been cancelled, and the limitation also appears in claim 3. Therefore, the rejection is maintained. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 8, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, 8, and 9 recite “an IgG Fc region sequence.” It is unclear if an entire IgG Fc region is required, or if a fragment of an Fc would meet the requirements for a “sequence.” 
Claim 13 has been amended to depend from claim 3. Claim 13 recites the limitation "the peptide linker".  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN GANGLE/Primary Examiner, Art Unit 1645